DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/17/2021 (hereinafter" amendment") has been accepted and entered.

Response to Arguments
Applicant’s arguments, filed 3/17/2021, with respect to the combination of Hahimoto’s EDM system with Peter’s arc welding power supply have been fully considered and are persuasive. The examiner agrees with the applicant’s argument that one skilled in the art of EDM systems and methods would not turn to arc welding systems and methods for design concepts. The two fields both use electrical arcs from electrodes to affect targets, but they perform different functions on the target and require different voltages/current for these functions.  The 35 USC 103 rejection of claims 1 and 6 has been withdrawn.

Allowable Subject Matter
Claims 1-10 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, although Hashimoto (Japanese Patent Publication JP2013144330A) and Peters (US Pat. 9868172) teach aspects of the applicants invention, as detailed in the 02/05/2021 Non-Final rejection, none of the references of record discloses or suggests, either alone or in combination, an EDM method with “storing the logical waveform in a memory; and storing the time slice information in the memory, and amplifying the amplitude of each time slice in the time slice information to create a corresponding power voltage to be delivered to an EDM electrode”.  Because of this claim 1 is allowed.  Claims 2-5 are allowed based on their dependence on claim 1.
Regarding claim 6, although Hashimoto (Japanese Patent Publication JP2013144330A) and Peters (US Pat. 9868172) teach aspects of the applicants invention, as detailed in the 02/05/2021 Non-Final rejection, none of the references of record discloses or suggests, either alone or in combination, an EDM system “a logic processor including a memory for storing said logical waveform; a shape controller for receiving the logical waveform from the logic processor and for generating time slice information defining the logical waveform, the time slice information including said plurality of time slices each having said amplitude and said width, the memory additionally for storing the time slice information; and a power section for receiving the time slice information from the shape controller, for amplifying the amplitude power of each time slice in the time slice information to create a corresponding power voltage.  Because of this claim 6 is allowed.  Claims 7-10 are allowed based on their dependence on claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL STUART POETZINGER whose telephone number is (313)446-4873.  The examiner can normally be reached on Tuesday to Friday, 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL S. POETZINGER/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761